ON PETITION TO REHEAR
SHRIVER, Presiding Judge.
Petitioner, Henrietta Medlock, has filed a Petition to Rehear the opinion and judgment of this Court entered June 29,1979 in the above styled cause.
A consideration of the petition discloses that it does not bring to the attention of the Court any matters of substance that were not fully considered and passed upon by the Court in its opinion and decree of June 29, 1979.
Being satisfied with the conclusions and results reached in said opinion and decree of this Court, the Petition for Rehearing is respectfully denied.
TODD and DROWOTA, JJ., concur.